SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K £ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR T TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromJune 30, 2010 toDecember 31, 2010 Commission File Number: 000-51102 Georgetown Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 20-2107839 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 2 East Main Street, Georgetown, Massachusetts (Address of Principal Executive Office) (Zip Code) (978) 352-8600 (Registrant’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $0.10 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act. Yes £ No T Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports) and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes £ No T As of March 25, 2011, there were 2,688,105 shares issued and outstanding of the registrant’s Common Stock, including 1,527,487 shares owned by Georgetown Bancorp, MHC. The aggregate value of the voting stock held by non-affiliates of the registrant, computed by reference to the closing price of the Common Stock as of June 30, 2010 was $4.5 million. DOCUMENTS INCORPORATED BY REFERENCE 1.Portions of Annual Report to Stockholders (Part II) 2.Proxy Statement for the 2011 Annual Meeting of Stockholders (Part III) Georgetown Bancorp, Inc. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS ITEM PART I PAGE 1 BUSINESS 1 1A RISK FACTORS 34 1B UNRESOLVED STAFF COMMENTS 39 2 PROPERTIES 39 3 LEGAL PROCEEDINGS 39 4 (REMOVED AND RESERVED) 39 PART II 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 39 6 SELECTED FINANCIAL DATA 41 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 41 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 41 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 9A CONTROLS AND PROCEDURES 41 9B OTHER INFORMATION 42 PART III 10 DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 42 11 EXECUTIVE COMPENSATION 42 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 42 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 42 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 42 PART IV 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 45 Exhibit 10.4 Georgetown Savings Bank 2010 Incentive Compensation Plan Exhibit 13 Annual Report to Shareholders Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Exhibit 23.2
